Per Curiam:

This is an appeal from an order of the lower court denying a motion to strike certain allegations of the complaint as irrelevant, immaterial, and redundant.
The general rule is well settled that an order refusing to strike allegations in a pleading as irrelevant and redundant is not conclusive upon the trial of the case on the merits and is not appealable. Sparks v. D. M. Dew & Sons, Inc., 230 S. C. 507, 96 S. E. (2d) 488; Winchester v. United Insurance Co., 231 S. C. 288, 98 S. E. (2d) 530; Blackmon v. United Insurance Co., 233 S. C. 424, 105 S. E. (2d) 521; Tate v. Oxner, 236 S. C. 313, 114 S. E. (2d) 225; Mason v. Kresge, 247 S. C. 144, 146 S. E. (2d) 158. Application of the foregoing rule to the present appeal requires that it be dismissed; and it is so ordered.
Appeal dismissed.